DETAILED ACTION
	This Office action is in response to the communication filed on 12/17/2020. Claims 1-20 are currently pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application filed in China on April 27, 2020 has been acknowledged and considered by Examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) that are placed on record in the application file. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: brightness compensation module configured to obtain brightness data and driving module configured to perform brightness compensation  in claims 11-12.
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that there is no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claim limitations “brightness compensation module” and “driving module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification in paragraph [0061] discloses a brightness compensation module and driving module were integrated on a circuit board and boxes 34 and 35 in Fig. 4 show elements corresponding to the modules, the circuit board is not shown or the individual structure of the circuit corresponding to each module, where the structure clearly links to the associated function claimed. 
 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2018/0373915 A1 by Ling et al. (“Ling.”)
Regarding claim 1, Ling discloses the display panel (Fig. 1), comprising 
a plurality of display units arranged in an array ([0003], [0033], and [0037], A display panel generally includes an array substrate, and the array substrate includes display pixels where each display pixel includes a self-luminous display device and an optical fingerprint sensing circuit which includes a first TFT device and a photosensitive device.), each of the display units comprising: 
a display device (Fig. 1, A,121-123; [0033] and [0041], last sentence, The self-luminous display device included a bottom electrode layer 121, a self-luminous semiconductor layer 122 and a top electrode layer 123) and a photosensitive device arranged in a same layer (Fig. 1, photosensitive device 110-117, [0037], where photosensitive device and display device were located in the same layer as shown), 
wherein a light reflecting unit is provided at a side of each of the display units (Fig. 1, light blocking wall 130) and is configured to partially reflect light emitted by the display device ([0065], the light blocking wall 130 is disposed between the photosensitive member and the self-luminous device to prevent light emitted from the self-luminous device from directly irradiating to the photosensitive device where the light blocking wall was made of a metal, reflective material as in [0034]), to the photosensitive device to detect the light emitted by the display device to obtain brightness data ([0071], Further, light emitted from the self-luminous device may be reused by the photosensitive device for fingerprint imaging).

Regarding claim 2, Ling discloses the display panel according to claim 1, wherein each of the display units further includes a spacer unit located between the display device and the photosensitive device, and the light reflecting unit is disposed corresponding to the spacer unit ([0065], the area taken up by light blocking wall 130 is disposed between the photosensitive member and the self-luminous device acting as a spacer unit to prevent light emitted from the self-luminous device from directly irradiating to the photosensitive device where the light blocking wall was made of a metal, reflective material as in [0034]) .

Regarding claim 3, Ling discloses the display panel according to claim 2, further comprising a light shielding unit disposed at a side of the light reflecting unit away from the spacer unit (Fig. 1, The light collimating layer 140 may include light blocking regions disposed at a right side of the area taken up by the light blocking wall 130 away from its position as a spacer as in [0063]). 

Regarding claim 4, Ling discloses the display panel display panel according to claim 3, wherein the light shielding unit is disposed corresponding to the photosensitive device ([0063], a light collimator layer 140 may be disposed above the photosensitive device). 

Regarding claim 5, Ling discloses the display panel display panel according to claim 3, further comprising a light transmitting unit disposed at a side of each of the display units and disposed corresponding to the display device, wherein the light transmitting unit and the light shielding unit are disposed at a same layer (Fig. 1, light collimator layer including light transmitting regions as in [0063] and light collimating layer 140 may include light blocking regions and light-transmitting regions arranged at intervals).

Regarding claim 7, Ling discloses the display panel according to claim 1, wherein the photosensitive device comprises any of an organic photodiode ([0037], the photosensitive semiconductor layer may be an inorganic PIN diode), an amorphous silicon device and a complementary metal oxide semiconductor device ([0048], first TFT device may be formed using an amorphous silicon TFT process wherein the first TFT device caused photoelectric signals to have been detected by photosensitive device). 

Regarding claim 8, Ling discloses the display panel according to claim 1, wherein the display device comprises an organic electroluminescent diode ([0036], the self-luminous semiconductor layer 122 may be an Organic Light-Emitting Diode (OLED)).

Regarding claim 9, Ling discloses the display panel according to claim 1, further comprising a first thin-film transistor (Fig. 1, TFT devices as in box A as in [0033]) and a second thin-film transistor (Fig. 1, first TFT 111 as in [0048]) disposed at a side of each of the display units away from the light reflecting unit (see Fig. 1) , wherein the first thin-film transistor is connected to the display device (Fig. 1, TFTs devices included and connected to self-luminous display device as in [0033]) and the second thin-film transistor is connected to the photosensitive device (Fig. 1, first TFT 111 as in [0048]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0373915 A1 by Ling in view of U.S. Patent Publication 2020/0295309 A1 by Kim et al. (“Kim.”)

Regarding claim 6, Ling does not disclose the display panel display panel according to claim 2, wherein a side surface of the light reflecting unit close to the spacer unit is a concave arc surface.
However, in the analogous art of organic light emitting display devices, Kim teaches a spacer was placed in a pixel defining layer between adjacent emission areas where the organic light emitting material was disposed. The spacer had a side in which the spacer had a degree of curve or a concave shape as illustrated (Kim Fig. 5; [0084] and [0090]-[0091]). It would have been obvious before the effective filing date for a side of the light blocking wall adjacent to the emission area of Ling to have a degree of curve as taught by Kim. One of ordinary skill in the art would have been motivated to have adjust a reflection angle of external light, reducing the occurrence of reflected light such as between adjacent emitting areas and that caused glare (Kim Fig. 5; [0084] and [0090]-[0091]).

Regarding claim 10, Ling discloses the display panel (Fig. 1), comprising 
a plurality of display units arranged in an array ([0003], A display panel generally includes an array substrate, and the array substrate includes display pixels), each of the display units comprising: 
a display device (Fig. 1, A,121-123; [0033] and [0041], last sentence, The self-luminous display device included a bottom electrode layer 121, a self-luminous semiconductor layer 122 and a top electrode layer 123) and a photosensitive device (Fig. 1, photosensitive device 110-117) and a spacer unit disposed between the display device and the photosensitive device (Fig. 1, area taken up by light blocking wall 130) wherein the display device, the photosensitive device and the spacer unit are arranged in a same layer ([0037], where photosensitive device, display device, and area taken up by light blocking wall 130 were located in the same layer as shown); 
a light reflecting unit dispose corresponding to the spacer unit (Fig. 1, light blocking wall 130) is provided at a side of each of the display units and light reflecting unit is configured to partially reflect light emitted by the display device ([0065], the light blocking wall 130 is disposed between the photosensitive member and the self-luminous device to prevent light emitted from the self-luminous device from directly irradiating to the photosensitive device where the light blocking wall was made of a metal, reflective material as in [0034]), to the photosensitive device to detect the light emitted by the display device to obtain brightness data ([0071], Further, light emitted from the self-luminous device may be reused by the photosensitive device for fingerprint imaging); 
a light shielding unit disposed at a side of the light reflecting unit away from the spacer unit (Fig. 1, The light collimating layer 140 may include light blocking regions disposed at a right side of the area taken up by the light blocking wall 130 away from its position as a spacer as in [0063]); and a light transmitting unit disposed at a side of each of the display units and disposed corresponding to the display device, wherein the light transmitting unit and the light shielding unit are disposed at a same layer ([0063], The light collimating layer 140 may include light blocking regions and light-transmitting regions arranged at intervals). 
However, Ling does not teach wherein a side surface of the light reflecting unit close to the spacer layer unit is a concave arc surface. However, in the analogous art of organic light emitting display devices, Kim teaches a spacer was placed in a pixel defining layer between adjacent emission areas where the organic light emitting material was disposed. The spacer had a side in which the spacer had a degree of curve or a concave shape as illustrated (Kim Fig. 5; [0084] and [0090]-[0091]). It would have been obvious before the effective filing date for a side of the light blocking wall adjacent to the emission area of Ling to have a degree of curve as taught by Kim. One of ordinary skill in the art would have been motivated to have adjust a reflection angle of external light, reducing the occurrence of reflected light such as between adjacent emitting areas and that caused glare (Kim Fig. 5; [0084] and [0090]-[0091]).

Regarding claim 13, Ling in view of Kim renders obvious the claim limitations in consideration of the grounds of rejection of claim 2 above.
Regarding claim 14, Ling in view of Kim renders obvious the claim limitations in consideration of the grounds of rejection of claim 3 above.
Regarding claim 15, Ling in view of Kim renders obvious the claim limitations in consideration of the grounds of rejection of claim 4 above.
Regarding claim 16, Ling in view of Kim renders obvious the claim limitations in consideration of the grounds of rejection of claim 5 above.
Regarding claim 17, Ling in view of Kim renders obvious the claim limitations in consideration of the grounds of rejection of claim 6 above.
Regarding claim 18, Ling in view of Kim and Park renders obvious the claim limitations in consideration of the grounds of rejection of claim 7 above.
Regarding claim 19, Ling in view of Kim renders obvious the claim limitations in consideration of the grounds of rejection of claim 8 above. 
Regarding claim 20, Ling in view of Kim renders obvious the claim limitations in consideration of the grounds of rejection of claim 9 above. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0373915 A1 by Ling in view of U.S. Patent Publication 2020/0295309 A1 by Kim, and further in view of U.S. Patent Publication 2021/0167135 A1 by Park et al. (“Park.”)
Regarding claim 11, Ling of the combination of references teaches the display apparatus, comprising the display panel according to claim 1, 
a brightness compensation module and a driving module (optical fingerprint sensing circuit and first TFT device). 
Ling in view of Kim does not teach the brightness compensation module connected to the photosensitive device of each of the display units and configured to obtain the brightness data and output brightness compensation data based on the brightness data; and the driving module having one end connected to the brightness compensation module and another end connected to the display panel, configured to perform brightness compensation on the display panel based on the brightness compensation data.
However, in the analogous art of display devices with fingerprint sensing circuits, Park teaches a readout circuit for sensing a fingerprint based on the brightness of light as sensed by a photodiode, and a panel driving circuit that provided signals to the readout circuit (Park [0160]-[0161] and [0183]).  The panel driving circuit increased the brightness of the light emitting area EA of display corresponding to a sensing area of the fingerprint sensing unit. The readout circuit ROC may receive the fingerprint information with respect to the user input TC from the sensing area SA with compensated brightness provided by panel driving circuit (Park [0160]-[0161] and [0183]). It would have been obvious before the effective filing date to have implemented circuitry as taught by Park in Ling’s self-luminous pixels. One of ordinary skill in the art would have been motivated to have the panel driving circuit increase the brightness of the light emitting area corresponding to the touch area and thus improve the fingerprint sensing performance of the fingerprint sensing unit (Park [0160]-[0161] and [0183]).

Regarding claim 12, Ling in view of Kim does not teach the display apparatus according to claim 11, further comprising a storing module, wherein one end of the storing module is connected to the brightness compensation module and another end of the storing module is connected to the driving module.
However, in the analogous art of display devices with fingerprint sensing circuits, Park teaches a readout circuit for sensing a fingerprint based on the brightness of light as sensed by a photodiode, and a panel driving circuit that provided signals to the readout circuit (Park [0160]-[0161] and [0183]).  The panel driving circuit increased the brightness of the light emitting area EA of display corresponding to a sensing area of the fingerprint sensing unit. The readout circuit ROC may receive the fingerprint information with respect to the user input TC from the sensing area SA with compensated brightness provided by panel driving circuit (Park [0160]-[0161] and [0183]). The control circuit RC may include a memory circuit MC that accumulates and stores the fingerprint sensing signals received from the fingerprint sensing pixels which had one connection path to readout circuit and another connection path to panel driving circuit (Park Fig. 3C and [0178]). It would have been obvious before the effective filing date to have implemented circuitry as taught by Park in Ling’s self-luminous pixels. One of ordinary skill in the art would have been motivated to have the panel driving circuit increase the brightness of the light emitting area corresponding to the touch area and thus improve the fingerprint sensing performance of the fingerprint sensing unit (Park [0160]-[0161] and [0183]).



Conclusion	
U.S. Patent Publication 2021/0167135 A1 by Park further teaches the light receiving module LRM may include a complementary metal oxide semiconductor (CMOS) sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621   

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621